Citation Nr: 0216548	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee 
disability. 

(The issue of entitlement to service connection for 
post-traumatic stress disorder will be the subject of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty in the Marines during the 
month of August 1970 and then he served in the Army from July 
1971 to June 1972.  He did not serve in Vietnam.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in April 1998, and the veteran 
appealed its decisions on the claims currently at issue.  The 
Board of Veterans' Appeals (Board) remanded the case to the 
RO for a travel board hearing in September 2002.  The veteran 
withdrew his request for a travel board hearing.

The Board of Veterans' Appeals (Board) is not, at this time, 
considering the claim for service connection for post-
traumatic stress disorder.  Rather, the Board is undertaking 
additional development on that issue pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(1)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3105) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the claimant's response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  The veteran's left knee disability was first manifest in 
1984 when he tore his left medial meniscus, and his right 
knee disability was first manifest in 1998.  They are 
unrelated to any incident of service origin.



CONCLUSION OF LAW

Bilateral knee disease or injury was not incurred or 
aggravated in wartime service, and bilateral knee arthritis 
may not be presumed to have been incurred in wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, its notice, development and 
adjudication procedures were consistent with the VCAA, and 
VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159(2002).  The record 
shows that the veteran has been notified on a number of 
occasions of the evidence and information needed to 
substantiate and complete claims.  These occasions include 
the RO's rating decisions, letters to him including its 
January 2001 letter, the August 1998 statement of the case, 
and the October 1998, August 1999, and June 2002 supplemental 
statements of the case.  The Board concludes that the 
correspondence given to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical and personnel records and information have been 
requested on a number of occasions, and, on a number of 
occasions, including in August 1982 and March 2001, the 
appropriate offices have indicated that all available records 
and information have been forwarded.  The veteran has 
submitted evidence, and the veteran has been advised 
repeatedly of his right to submit additional evidence.  
Reasonable VA attempts to assist the veteran in obtaining 
necessary evidence have been made as reflected by 
correspondence including VA's January 2001 letter to the 
veteran.  There are of record service, VA, and private 
medical records relating to his claim.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159 and 3.326 (2001 and 
2002), and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.  
Examinations have been conducted.  Additional examinations 
are not necessary to make a decision on the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim were consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
An examination was conducted in July 2001.  VA's duties have 
been fulfilled.  As such, the Board finds that the veteran 
has not been prejudiced by the Board's consideration of his 
claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  As 
recently as the Board remand in September 2002, the Board 
advised the veteran that he could submit additional evidence.  
In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue.

Factual background

The evidence indicates that service connection is not 
warranted for bilateral knee disabilities.  Left and right 
knee disabilities including arthritis were first shown many 
years after service and are unrelated to any incident of 
service origin.  

The veteran's service personnel records to include his DD 
Form 214 and Record of Assignments down to the 'Organization 
and Station or Theatre' level indicate that he did not serve 
in Vietnam during either period of service and there is no 
probative indicia of combat anywhere in the record.  
Therefore, the combat evidence rule does not apply.

On service evaluation in July 1971, the veteran complained of 
tender knees.  Physical examination had been negative except 
for painful tibial plateaus.  He was referred to an 
orthopedist, who noted that he was in his second week of 
basic training and that he had no true history of effusion, 
locking, or giving way and no prior history of injury of his 
knees.  Clinically, there was no effusion, crepitus, or 
instability and he had a full range of motion with no medial 
joint line tenderness.  There was tenderness over the left 
distal femur supracondylar area.  X-rays were negative.  The 
impression was possible mild stress fracture of the left 
distal femur.  

On follow-up in the service orthopedic clinic in August 1971, 
the assessment was no femoral stress reaction, and a profile 
for it was discontinued.  

Service X-rays of the left distal femur which were requested 
in October 1971 to rule out a stress fracture were normal.  

On service evaluation in November 1971, the veteran was seen 
in the mental hygiene clinic for anxiety secondary to a 
problem secondary to cramps in the muscles of his calves.  

A February 1972 service medical record reveals that the 
veteran was treated then for pain in multiple anatomies 
including his right knee following a motorcycle accident.  
Clinically, he had moderate tenderness of the right knee with 
no effusion and a full range of motion.  The assessment was 
multiple contusions.

On service examination eight days later in February 1972, the 
veteran acknowledged having had knee trouble.  Clinically, 
his lower extremities and musculoskeletal system were normal.

November 1983 to January 1984 private medical records 
indicate that the veteran injured his left knee in October 
1983 while squatting and lifting, and that he denied ever 
having problems with his left knee until then.  In December 
1983, he denied ever having serious illnesses in the past and 
that the only previous injury had been in a boat accident 
about two years ago when he injured his neck and back.  
Private arthroscopy in December 1983 revealed a left medial 
meniscus tear, which was treated. 

On VA hospitalization in March 1990 for complaints of 
cervical spine and right arm pain after falling out of his 
truck in April 1989, the veteran was noted to use all of his 
upper extremities for all of his regular activities without 
any evidence of distress whenever the doctors were not 
looking.  Malingering was suspected.

In an October 1997 VA Form 21-526, the veteran indicated that 
a bilateral knee condition began in 1971.  

September 1998 VA X-rays of the veteran's knees revealed mild 
bilateral osteoarthritic changes involving the knees.  No 
fracture or joint effusion was identified.

A July 2001 VA examination report indicates that the veteran 
reported chronic bilateral knee pain since 1972.  The 
examining physician considered the veteran's history, 
examined the veteran, reviewed his claims folder, and 
rendered an opinion that the veteran's current bilateral knee 
strains (X-rays were negative) were probably not related to 
service and that they probably were related to his excessive 
weight.  

Analysis

The evidence shows that the veteran had knee pain in service, 
but that it resolved completely without chronic residuals.  
The veteran was treated for left knee pain in 1971, but in 
August 1971 no femoral stress reaction was the assessment and 
his profile was removed, and an X-ray in October 1971 to rule 
out stress fracture was normal.  Moreover, he was treated for 
right knee complaints in 1972, but he was assessed as having 
mere contusions.  Moreover, on service examination in 
February 1972, both of his knees were normal.  Furthermore, 
the veteran went for many years and has no documented 
corroborating evidence supporting chronic knee disease or 
injury since service or related to service.  Left knee 
disability was diagnosed after a left knee injury in October 
1983.  When being treated for it in late 1983, the veteran 
denied prior left knee trouble.  He also at that time denied 
prior serious injuries except for neck and back injuries two 
years beforehand.  Based on the veteran's statements in 1983 
denying a pertinent history of knee pathology, the normal 
separation examination, the evidence of a post service 
intercurrent event and the absence of competent evidence of 
knee pathology in proximity to service, the Board concludes 
that any inservice complaints were acute and resolved.

The preponderance of the evidence shows that the veteran's 
in-service knee problems resolved completely without chronic 
residuals, that arthritis was not manifested to a degree of 
10 percent within a year following service separation, and 
that that the veteran's current bilateral knee disabilities 
are unrelated to any incident of service origin.  

While the veteran feels that his knee disorders are related 
to service as reflected by his October 1997 VA Form 21-526, 
he is a layperson, and as such, his opinion on this matter is 
of no probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Medical evidence indicates that they are due to his 
obesity.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

